FILED
                           NOT FOR PUBLICATION
                                                                             JUN 21 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10555

              Plaintiff - Appellee,              D.C. No. 1:13-cr-00824-ACK-1

 v.
                                                 MEMORANDUM*
KALI LOTOAIKI LAULEA,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Hawaii
                   Alan C. Kay, Senior District Judge, Presiding

                             Submitted June 14, 2016**
                                Honolulu, Hawaii

Before: THOMAS, Chief Judge and CALLAHAN and MURGUIA, Circuit Judges.

      Kali Lotoaiki Laulea appeals his conviction of two counts of distribution of

five grams or more of methamphetamine, in violation of 21 U.S.C. § 841(a) and

(b)(1)(B), and one count of distribution of fifty grams or more of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
methamphetamine, in violation of 21 U.S.C. § 841(a) and (b)(1)(A). We affirm.

Because the parties are familiar with the history of this case, we need not recount it

here. We review the district court’s ruling on a motion to suppress de novo and the

district court’s factual findings for clear error. United States v. Kahre, 737 F.3d
554, 564 (9th Cir. 2013).

      The district court did not err in denying Laulea’s motion to suppress the

evidence seized after the traffic stop and arrest. The officer testified that on the

day of the traffic stop, he attended a joint operational briefing where he was shown

Laulea’s photograph and was informed that Laulea lacked a valid driver’s license.

Approximately one hour later, the officer observed the same person he had seen in

the photograph driving a vehicle previously associated with Laulea. Given the

totality of the circumstances, the officer had reasonable suspicion to believe that

Laulea was driving without a valid license in violation of Haw.Rev.Stat. §

286-102. See United States v. Miranda-Guerena, 445 F.3d 1233, 1236 (9th Cir.

2006). Thus, the stop of Laulea’s vehicle was reasonable under the Fourth

Amendment. See United States v. Willis, 431 F.3d 709, 715 n.5 (9th Cir. 2005).

      AFFIRMED.